 



EXHIBIT 10.4
US GUARANTY AGREEMENT
Dated as of
August 20, 2007
made by
Exterran, Inc.,
EI Leasing LLC,
UCI MLP LP LLC
and
Exterran Energy Solutions, L.P.,
as Guarantors
and
each of the other Guarantors (as defined herein)
in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
Section 1.01 Definitions
    1  
Section 1.02 Rules of Interpretation
    3  
ARTICLE II Guarantee
    3  
Section 2.01 Guarantee
    3  
Section 2.02 Right of Contribution
    4  
Section 2.03 No Subrogation
    4  
Section 2.04 Amendments, Etc. with respect to the Guarantor Obligations
    5  
Section 2.05 Waivers
    5  
Section 2.06 Guaranty Absolute and Unconditional
    6  
Section 2.07 Reinstatement
    7  
Section 2.08 Payments
    8  
ARTICLE III Representations and Warranties
    8  
Section 3.01 Representations in Credit Agreement
    8  
Section 3.02 Benefit to the Guarantor
    8  
Section 3.03 Solvency
    8  
ARTICLE IV Covenants
    8  
Section 4.01 Covenants in Credit Agreement
    9  
ARTICLE V The US Administrative Agent
    9  
Section 5.01 Authority of US Administrative Agent
    9  
ARTICLE VI Subordination of Indebtedness
    9  
Section 6.01 Subordination of All Guarantor Claims
    9  
Section 6.02 Claims in Bankruptcy
    9  
Section 6.03 Payments Held in Trust
    10  
Section 6.04 Liens Subordinate
    10  
Section 6.05 Notation of Records
    10  
ARTICLE VII Miscellaneous
    11  
Section 7.01 Waiver
    11  
Section 7.02 Notices
    11  
Section 7.03 Amendments in Writing
    11  
Section 7.04 Successors and Assigns
    11  
Section 7.05 Survival; Revival; Reinstatement
    11  
Section 7.06 Counterparts; Integration; Effectiveness; Conflicts
    12  
Section 7.07 Severability
    12  
Section 7.08 Set-Off
    13  
Section 7.09 Governing Law; Submission to Jurisdiction
    13  
Section 7.10 Headings
    14  
Section 7.11 Acknowledgments
    14  
Section 7.12 Additional Guarantors
    15  
Section 7.13 Acceptance
    15  

- i -



--------------------------------------------------------------------------------



 



ANNEXES:
I       Form of Assumption Agreement
SCHEDULES:
1       Notice Addresses of Guarantors

- ii -



--------------------------------------------------------------------------------



 



     This US GUARANTY AGREEMENT is dated as of August 20, 2007 made by EXTERRAN,
INC. (formerly, Universal Compression Inc.), a Texas corporation (“EI”), EI
LEASING LLC (formerly, UCI Leasing LLC), a Delaware limited liability company
(“EI Leasing”), UCI MLP LP LLC, a Delaware limited liability company (“MLP LP”),
EXTERRAN ENERGY SOLUTIONS, L.P. (formerly, Hanover Compressor Limited
Partnership), a Delaware limited partnership (“EES”) and each of the Subsidiary
Guarantors that become a party hereto from time to time after the date hereof
(together with EI, EI Leasing, MLP LP and EES, the “Guarantors”), in favor of
Wachovia Bank, National Association, as the administrative agent (in such
capacity, together with its successors in such capacity, the “US Administrative
Agent”), for the banks and other financial institutions (the “Lenders”) from
time to time parties to the Senior Secured Credit Agreement dated August 20,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Exterran Holdings, Inc., a Delaware corporation (the
“US Borrower”); Exterran Canada, Limited Partnership, a Nova Scotia limited
partnership (the “Canadian Borrower” and together with the US Borrower, the
“Borrowers”); the Lenders, the Administrative Agents and the other Agents party
thereto.
R E C I T A L S
     A. The Borrowers have requested that the Lenders provide certain loans to
and extensions of credit on behalf of the Borrowers.
     B. The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of the Credit Agreement.
     C. It is a condition precedent and a continuing covenant to the obligation
of the Lenders to make their loans and extensions of credit to the Borrowers
under the Credit Agreement that the Guarantors shall have executed and delivered
this Agreement to the US Administrative Agent for the ratable benefit of the
Guaranteed Creditors.
     D. NOW, THEREFORE, in consideration of the premises herein and to induce
the US Administrative Agent and the Lenders to enter into the Credit Agreement
and to induce the Lenders and Guaranteed Creditors to make their respective
extensions of credit to the Borrowers thereunder and in connection therewith,
the parties hereto agree as follows:
ARTICLE I
Definitions
     Section 1.01 Definitions.
          (a) As used in this Agreement, the terms defined above shall have the
meanings respectively assigned to them.
          (b) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement, and all terms which are defined in the UCC are used herein as so
defined.

 



--------------------------------------------------------------------------------



 



          (c) As used in this Agreement, the following terms shall have the
following meanings, unless the context otherwise requires:
     “Agreement” means this US Guaranty Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
     “Bankruptcy Code” means Title 11, United States Code, as amended from time
to time.
     “Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers and all Restricted Subsidiaries (including,
without limitation, all Indebtedness) of every kind or description arising out
of or outstanding under, advanced or issued pursuant, or evidenced by, the
Guaranteed Documents, including, without limitation, the unpaid principal of and
interest on the Loans and the LC Exposure and all other obligations and
liabilities of the Borrowers and all Restricted Subsidiaries (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Aggregate Credit Exposure and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Guaranteed Creditors, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, arising out of or outstanding under, advanced or issued pursuant, or
evidenced by, the Guaranteed Documents, whether on account of principal,
interest, premium, reimbursement obligations, payments in respect of an early
termination date, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all reasonable costs, fees and disbursements that are
required to be paid by the Borrowers pursuant to the terms of any Guaranteed
Documents).
     “Collateral Agreement” means that certain US Collateral Agreement, dated
August 20, 2007 by EI, EI Leasing, MLP LP, EES and the US Borrower,
collectively, as Grantors in favor of the US Administrative Agent for the
Lenders.
     “Guaranteed Creditors” means the collective reference to the Administrative
Agents, the Lenders and the Lenders and Affiliates of Lenders that are parties
to Guaranteed Hedging Agreements and Guaranteed Treasury Management Agreements.
     “Guaranteed Documents” means the collective reference to the Credit
Agreement, the other Loan Documents, each Guaranteed Hedging Agreement, each
Guaranteed Treasury Management Agreement and any other document made, delivered
or given in connection with any of the foregoing.
     “Guaranteed Hedging Agreement” means any Hedging Agreement between any
Borrower or its Restricted Subsidiary and any Lender or any Affiliate of any
Lender while such Person (or, in the case of an Affiliate of a Lender, the
Person affiliated therewith) is a Lender, including any Hedging Agreement
between such Persons in existence prior to the date hereof, but excluding any
Hedging Agreement now existing or hereafter arising in connection with the ABS
Facility. For the avoidance of doubt, a Hedging Agreement ceases to be a
Guaranteed Hedging Agreement if the Person that is the counterparty to such
Borrower or its Restricted

- 2 -



--------------------------------------------------------------------------------



 



Subsidiary under a Hedging Agreement ceases to be a Lender under the Credit
Agreement (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith ceases to be a Lender under the Credit Agreement).
     “Guaranteed Treasury Management Agreement” means any Treasury Management
Agreement between any Borrower or its Restricted Subsidiary and any Lender or
any Affiliate of any Lender while such Person (or, in the case of an Affiliate
of a Lender, the Person affiliated therewith) is a Lender, including any
Treasury Management Agreement between such Persons in existence prior to the
date hereof, but excluding any Treasury Management Agreement now existing or
hereafter arising in connection with the ABS Facility. For the avoidance of
doubt, a Treasury Management Agreement ceases to be a Guaranteed Treasury
Management Agreement if the Person that is the counterparty to such Borrower or
its Restricted Subsidiary under a Treasury Management Agreement ceases to be a
Lender under the Credit Agreement (or, in the case of an Affiliate of a Lender,
the Person affiliated therewith ceases to be a Lender under the Credit
Agreement).
     “Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) the payment and performance
when due of all indebtedness, liabilities, obligations and undertakings of such
Guarantor of every kind or description, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, arising
out of or outstanding under, advanced or issued pursuant, or evidenced by, any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees and disbursements that are required to be paid pursuant to the
terms of any Guaranteed Document).
     “Guarantors” means the collective reference to each Guarantor.
     “Guarantor Claims” has the meaning assigned to such term in Section 6.01.
     Section 1.02 Rules of Interpretation. Section 1.04 of the Credit Agreement
is hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis.
ARTICLE II
Guarantee
     Section 2.01 Guarantee.
          (a) Each of the Guarantors hereby jointly and severally,
unconditionally and irrevocably, guarantees to the US Administrative Agent, for
the ratable benefit of the Guaranteed Creditors and each of their respective
permitted successors, indorsees, transferees and assigns, the prompt and
complete payment in cash by the Borrowers when due (whether at the stated
maturity, by acceleration or otherwise) of the Guarantor Obligations. This is a
guarantee of payment and not collection and the liability of each Guarantor is
primary and not secondary.

- 3 -



--------------------------------------------------------------------------------



 



          (b) Anything herein or in any other Guaranteed Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Guaranteed Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.02).
          (c) Each Guarantor agrees that the Guarantor Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this ARTICLE II or
affecting the rights and remedies of any Guaranteed Creditor hereunder.
          (d) Each Guarantor agrees that if the maturity of the Guarantor
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this ARTICLE II shall remain in
full force and effect until all the Guarantor Obligations shall have been
satisfied by payment in full in cash, no Letter of Credit shall be outstanding
(except for Letters of Credit secured by cash collateral or one or more Support
Letters of Credit as permitted in Section 2.01(b)(iii) of the Credit Agreement)
and all of the Aggregate Commitments are terminated, notwithstanding that from
time to time during the term of the Credit Agreement, no Guarantor Obligations
may be outstanding.
          (e) No payment made by any Guarantor, any other guarantor or any other
Person or received or collected by any Guaranteed Creditor from any Guarantor,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guarantor Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Guarantor Obligations or any payment
received or collected from such Guarantor in respect of the Guarantor
Obligations), remain liable for the Guarantor Obligations up to the maximum
liability of such Guarantor hereunder until the Guarantor Obligations are paid
in full in cash, no Letter of Credit is outstanding (except for Letters of
Credit secured by cash collateral or one or more Support Letters of Credit as
permitted in Section 2.01(b)(iii) of the Credit Agreement) and all of the
Aggregate Commitments are terminated.
     Section 2.02 Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03. The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Guaranteed Creditors, and each Guarantor shall remain
liable to the Guaranteed Creditors for the full amount guaranteed by such
Guarantor hereunder.
     Section 2.03 No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to exercise any right of
subrogation to any Guaranteed Creditor

- 4 -



--------------------------------------------------------------------------------



 



against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by any Guaranteed Creditor for the payment of
the Guarantor Obligations, nor shall any Guarantor seek or be entitled to
exercise any right to seek any indemnity, exoneration, participation,
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors on account of the Guarantor Obligations are irrevocably
and indefeasibly paid in full in cash, no Letter of Credit is outstanding
(except for Letters of Credit secured by cash collateral or one or more Support
Letters of Credit as permitted in Section 2.01(b)(iii) of the Credit Agreement)
and all of the Aggregate Commitments are terminated. If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Guarantor Obligations shall not have been irrevocably and indefeasibly paid
in full in cash, any Letter of Credit is outstanding (except for Letters of
Credit secured by cash collateral or one or more Support Letters of Credit as
permitted in Section 2.01(b)(iii) of the Credit Agreement) or any of the
Aggregate Commitments are in effect, such amount shall be held by such Guarantor
in trust for the Guaranteed Creditors, and shall, forthwith upon receipt by such
Guarantor, be turned over to the US Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the US
Administrative Agent, if required), to be applied against the Guarantor
Obligations, whether matured or unmatured, in accordance with Section 11.02(c)
of the Credit Agreement.
     Section 2.04 Amendments, Etc. with respect to the Guarantor Obligations.
Each Guarantor shall remain obligated hereunder, and its Guarantor Obligations
hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to, demand upon or further assent by any Guarantor (which
notice, demand and assent requirements are hereby expressly waived by such
Guarantor), (a) any demand for payment of any of the Guarantor Obligations made
by any Guaranteed Creditor may be rescinded by such Guaranteed Creditor or
otherwise and any of the Guarantor Obligations continued; (b) the Guarantor
Obligations, the liability of any other Person upon or for any part thereof or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, any Guaranteed
Creditor; (c) any Guaranteed Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Guaranteed Creditors may deem advisable
from time to time; (d) any collateral security, guarantee or right of offset at
any time held by any Guaranteed Creditor for the payment of the Guarantor
Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Guarantor Obligations may from
time to time be obligated on the Guarantor Obligations or any additional
security or collateral for the payment and performance of the Guarantor
Obligations may from time to time secure the Guarantor Obligations; and (f) any
other event shall occur which constitutes a defense or release of sureties
generally. No Guaranteed Creditor shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Guarantor
Obligations or for the guarantee contained in this ARTICLE II or any Property
subject thereto.
     Section 2.05 Waivers. Each Guarantor hereby waives any and all notice of
the creation, renewal, extension or accrual of any of the Guarantor Obligations
and notice of or proof of

- 5 -



--------------------------------------------------------------------------------



 



reliance by any Guaranteed Creditor upon the guarantee contained in this ARTICLE
II or acceptance of the guarantee contained in this ARTICLE II; the Guarantor
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this ARTICLE II and no notice of creation of the
Guarantor Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrowers need be given to any Guarantor; and all dealings
between any Borrower and any of the Guarantors, on the one hand, and the
Guaranteed Creditors, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
ARTICLE II. To the extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any of the Guarantors with respect to the
Guarantor Obligations.
     Section 2.06 Guaranty Absolute and Unconditional.
          (a) Each Guarantor understands and agrees that the guarantee contained
in this ARTICLE II is, and shall be construed as, a continuing, completed,
absolute and unconditional guarantee of payment, and each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of, any of the following to the extent permitted
by applicable law:
               (i) the invalidity or unenforceability of any Guaranteed
Document, any of the Guarantor Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Guaranteed Creditor;
               (ii) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by any Borrower or any other Person against any Guaranteed Creditor;
               (iii) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of any Borrower or any other Guarantor or any other Person at any time liable
for the payment of all or part of the Guarantor Obligations, including any
discharge of, or bar or stay against collecting, any Obligation (or any part of
them or interest therein) in or as a result of such proceeding;
               (iv) any sale, lease or transfer of any or all of the assets of
any Borrower or any other Guarantor, or any changes in the shareholders of any
Borrower or the Guarantor; provided that upon any such sale, lease or transfer,
such assets shall be released in accordance with Section 8.12 of the Collateral
Agreement.
               (v) any change in the corporate existence (including its
constitution, laws, rules, regulations or power), structure or ownership of any
Guarantor;
               (vi) the fact that any Collateral or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Guarantor Obligations shall not be properly perfected or created, or shall prove
to be unenforceable or subordinate to any other

- 6 -



--------------------------------------------------------------------------------



 



Lien, it being recognized and agreed by each of the Guarantors that it is not
entering into this Agreement in reliance on, or in contemplation of the benefits
of, the validity, enforceability, collectibility or value of any of the
Collateral for the Guarantor Obligations;
               (vii) the absence of any attempt to collect the Guarantor
Obligations or any part of them from any Guarantor;
               (viii) (A) any Guaranteed Creditor’s election, in any proceeding
instituted under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by the Borrowers as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Guaranteed Creditor’s claim
(or claims) for repayment of the Guarantor Obligations; (D) any use of cash
collateral under Section 363 of the Bankruptcy Code; (E) any agreement or
stipulation as to the provision of adequate protection in any bankruptcy
proceeding; (F) the avoidance of any Lien in favor of the Guaranteed Creditors
or any of them for any reason; or (G) failure by any Guaranteed Creditor to file
or enforce a claim against any Borrower or any Borrower’s estate in any
bankruptcy or insolvency case or proceeding; or
               (ix) any other circumstance or act whatsoever, including any
action or omission of the type described in Section 2.04 (with or without notice
to or knowledge of the Borrowers or such Guarantor), which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrowers for
the Borrower Obligations, or of such Guarantor under the guarantee contained in
this ARTICLE II, in bankruptcy or in any other instance.
          (b) When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Guaranteed Creditor may, but
shall be under no obligation to, join or make a similar demand on or otherwise
pursue or exhaust such rights and remedies as it may have against any Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Guarantor Obligations or any right of offset with respect
thereto, and any failure by any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Creditor against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
     Section 2.07 Reinstatement. The guarantee contained in this ARTICLE II
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Guarantor Obligations is
rescinded or must otherwise be restored or returned by any Guaranteed Creditor
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any

- 7 -



--------------------------------------------------------------------------------



 



Guarantor or any substantial part of its Property, or otherwise, all as though
such payments had not been made.
     Section 2.08 Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the US Administrative Agent, for the ratable benefit
of the Guaranteed Creditors, without set-off, deduction or counterclaim in
dollars, in immediately available funds, at its US Principal Office.
ARTICLE III
Representations and Warranties
     To induce the US Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder and to induce the Guaranteed Creditors to
enter into Hedging Agreements and Treasury Management Agreements with the
Borrowers and their Restricted Subsidiaries (other than any ABS Subsidiary),
each Guarantor hereby represents and warrants to the US Administrative Agent and
each Lender for itself only that:
     Section 3.01 Representations in Credit Agreement. In the case of such
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party are true and correct in all material respects,
provided that each reference in each such representation and warranty to each
Borrower’s knowledge, as applicable, shall, for the purposes of this Section
3.01, be deemed to be a reference to such Guarantor’s knowledge.
     Section 3.02 Benefit to the Guarantor. The Borrowers are members of an
affiliated group of companies that includes each Guarantor. Each Guarantor is a
Subsidiary of the US Borrower, and its guaranty and surety obligations pursuant
to this Agreement reasonably may be expected to benefit, directly or indirectly,
the Borrowers, and it has determined that this Agreement is necessary and
convenient to the conduct, promotion and attainment of the business of such
Guarantor and the Borrowers.
     Section 3.03 Solvency. Such Guarantor (a) is not insolvent as of the date
hereof and will not be rendered insolvent as a result of this Agreement (after
giving effect to Section 2.02), (b) is not engaged in business or a transaction,
or about to engage in a business or a transaction, for which any Property
remaining with it constitute unreasonably small capital and (c) does not intend
to incur, or believe it will incur, Debt that will be beyond its ability to pay
as such Debt matures.
ARTICLE IV
Covenants
     Each Guarantor covenants and agrees with the US Administrative Agent and
the Lenders for itself only that, from and after the date of this Agreement
until the Guarantor Obligations shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit secured by cash
collateral or one or more Support Letters of Credit as permitted in Section

- 8 -



--------------------------------------------------------------------------------



 



2.01(b)(iii) of the Credit Agreement) and all of the Aggregate Commitments shall
have terminated:
     Section 4.01 Covenants in Credit Agreement. In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its Restricted
Subsidiaries.
ARTICLE V
The US Administrative Agent
     Section 5.01 Authority of US Administrative Agent. Each Guarantor
acknowledges that the rights and responsibilities of the US Administrative Agent
under this Agreement with respect to any action taken by the US Administrative
Agent or the exercise or non-exercise by the US Administrative Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the US
Administrative Agent and the Guaranteed Creditors, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the US Administrative Agent and the
Guarantors, the US Administrative Agent shall be conclusively presumed to be
acting as agent for the Guaranteed Creditors with full and valid authority so to
act or refrain from acting, and no Guarantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
ARTICLE VI
Subordination of Indebtedness
     Section 6.01 Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and obligations of the Borrowers or
any other Guarantor to any other Guarantor, whether such debts and obligations
now exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by. After and during the continuation of
an Event of Default, no Guarantor shall receive or collect, directly or
indirectly, from any obligor in respect thereof any amount upon the Guarantor
Claims.
     Section 6.02 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving any Guarantor, the US Administrative Agent on behalf of
the US Administrative Agent and the Guaranteed Creditors shall have the right to
prove their claim in any proceeding, so as to establish their rights hereunder
and receive directly from the receiver, trustee or other court custodian,
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Guarantor hereby assigns such dividends and payments to the US
Administrative Agent for the benefit of the US Administrative Agent and the
Guaranteed Creditors for application against the Guarantor Obligations as
provided under Section 11.02(b) of the Credit Agreement. Should

- 9 -



--------------------------------------------------------------------------------



 



any Agent or Guaranteed Creditor receive, for application upon the Guarantor
Obligations, any such dividend or payment which is otherwise payable to any
Guarantor, and which, as between such Guarantors, shall constitute a credit upon
the Guarantor Claims, then upon payment in full in cash of the Guarantor
Obligations, the expiration of all Letters of Credit (except for Letters of
Credit secured by cash collateral or one or more Support Letters of Credit as
permitted in Section 2.01(b)(iii) of the Credit Agreement) and the termination
of all of the Aggregate Commitments, the intended recipient shall become
subrogated to the rights of the US Administrative Agent and the Guaranteed
Creditors to the extent that such payments to the US Administrative Agent and
the Lenders on the Guarantor Claims have contributed toward the liquidation of
the Guarantor Obligations, and such subrogation shall be with respect to that
proportion of the Guarantor Obligations which would have been unpaid if the US
Administrative Agent and the Guaranteed Creditors had not received dividends or
payments upon the Guarantor Claims.
     Section 6.03 Payments Held in Trust. In the event that notwithstanding
Section 6.01 and Section 6.02, any Guarantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the US Administrative Agent and the Guaranteed
Creditors an amount equal to the amount of all funds, payments, claims or
distributions so received, and (b) that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions except to pay
them promptly to the US Administrative Agent, for the benefit of the Guaranteed
Creditors; and each Guarantor covenants promptly to pay the same to the US
Administrative Agent.
     Section 6.04 Liens Subordinate. Each Guarantor agrees that, until the
Guarantor Obligations are paid in full in cash, the expiration of all Letters of
Credit (except for Letters of Credit secured by cash collateral or one or more
Support Letters of Credit as permitted in Section 2.01(b)(iii) of the Credit
Agreement) and the termination of all of the Aggregate Commitments, any Liens
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Guarantor Obligations,
regardless of whether such encumbrances in favor of such Guarantor, the US
Administrative Agent or any Guaranteed Creditor presently exist or are hereafter
created or attach. Without the prior written consent of the US Administrative
Agent, no Guarantor, during the period in which any of the Guarantor Obligations
are outstanding, any Letters of Credit are outstanding (except for Letters of
Credit secured by cash collateral or one or more Support Letters of Credit as
permitted in Section 2.01(b)(iii) of the Credit Agreement) or the Aggregate
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Guarantor Claims, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it that
secures Guarantors Claims.
     Section 6.05 Notation of Records. Upon the request of the US Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Guarantor Claims accepted by or held by any Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE VII
Miscellaneous
     Section 7.01 Waiver. No failure on the part of the US Administrative Agent
or any Guaranteed Creditor to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.
     Section 7.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 13.02 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.
     Section 7.03 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 13.04 of the Credit Agreement.
     Section 7.04 Successors and Assigns. Except as set forth in the immediately
following sentence, the provisions of this Agreement shall be binding upon the
Guarantors and their successors and assigns and shall inure to the benefit of
the US Administrative Agent and the Guaranteed Creditors and their respective
successors and permitted assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the US Administrative Agent and the Lenders
unless otherwise permitted by the terms of the Credit Agreement or this
Agreement, and any such purported assignment, transfer or delegation shall be
null and void. A Guarantor shall automatically cease to be a party hereto, and
shall be released pursuant to Section 9.07(d) of the Credit Agreement from its
obligations hereunder, upon such Guarantor ceasing to be a Significant Domestic
Subsidiary wholly-owned by the US Borrower in accordance with the Credit
Agreement.
     Section 7.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
any Guarantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the US
Administrative Agent, the other Agents, the Issuing Bank and the Lenders and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the US
Administrative Agent, the other Agents, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on

- 11 -



--------------------------------------------------------------------------------



 



any Loan or any fee or any other amount payable under the Credit Agreement is
outstanding and unpaid or any Letter of Credit is outstanding (except for
Letters of Credit secured by cash collateral or one or more Support Letters of
Credit as permitted in Section 2.01(b)(iii) of the Credit Agreement) and so long
as the Aggregate Commitments have not expired or terminated.
          (b) To the extent that any payments on the Guarantor Obligations are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Guarantor Obligations so satisfied shall be revived and continue as
if such payment or proceeds had not been received and the US Administrative
Agent’s and the Guaranteed Creditors’ Liens, security interests, rights, powers
and remedies under this Agreement and each other Loan Document shall continue in
full force and effect. In such event, each Loan Document shall be automatically
reinstated and the Borrowers shall take such action as may be reasonably
requested by the US Administrative Agent and the Guaranteed Creditors to effect
such reinstatement.
     Section 7.06 Counterparts; Integration; Effectiveness; Conflicts.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
          (b) This Agreement and the other Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. This Agreement and the Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.
          (c) This Agreement shall become effective when it shall have been
executed by the US Administrative Agent and when the US Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Lenders and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
          (d) In the event of a conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.
     Section 7.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

- 12 -



--------------------------------------------------------------------------------



 



     Section 7.08 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Hedging Agreements and Treasury Management
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of any Guarantor against any of and all the obligations of the
Guarantor owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The rights of each Lender under this
Section 7.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have. Notwithstanding
anything to the contrary contained in this Agreement, the Lenders hereby agree
that they shall not set off any funds in any lock boxes whatsoever in connection
with this Agreement, except for such lock boxes which may be established in
connection with this Agreement.
     Section 7.09 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS IN HOUSTON,
TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.
          (c) EACH GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
GUARANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO OR AS UPDATED FROM TIME
TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.
          (d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE US ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE

- 13 -



--------------------------------------------------------------------------------



 



LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE GUARANTOR IN ANY OTHER
JURISDICTION.
          (e) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY INSTRUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OF THE US ADMINISTRATIVE AGENT OR COUNSEL FOR ANY
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS,
AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
SECURITY INSTRUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 7.09.
     Section 7.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 7.11 Acknowledgments. Each Guarantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the US Administrative Agent nor any Guaranteed Creditor
has any fiduciary relationship with or duty to any Guarantor arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the US Administrative
Agent and Guaranteed Creditors, on the other hand, in connection herewith or
therewith is solely that of guarantor and creditor;
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Guarantors and the Guaranteed Creditors; and
          (d) Each of the parties hereto specifically agrees that it has a duty
to read this Agreement, the Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the Security Instruments and the other Loan Documents; that it has in
fact read this Agreement, the Security Instruments and the other Loan Documents
and is fully informed and has full notice and knowledge of the terms, conditions
and effects thereof; that it has been represented by independent legal counsel
of its choice throughout the negotiations preceding its execution of this
Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the

- 14 -



--------------------------------------------------------------------------------



 



Security Instruments result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
     Section 7.12 Additional Guarantors. Each Subsidiary that is required to
become a party to this Agreement pursuant to Section 9.07(a) of the Credit
Agreement shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto and shall thereafter have the same rights, benefits and
obligations as a Guarantor party hereto on the date hereof.
     Section 7.13 Acceptance. Each Guarantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the US Administrative
Agent and the Guaranteed Creditors being conclusively presumed by their request
for this Agreement and delivery of the same to the US Administrative Agent.
[Signatures Begin Next Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty
Agreement to be duly executed and delivered as of the date first above written.

              GUARANTORS:   EXTERRAN, INC.
 
                By:   /s/ J. Michael Anderson               Name:   J. Michael
Anderson
    Title:   Senior Vice President
 
                EI LEASING LLC
 
                By: EXTERRAN, INC.,
       its sole member
 
           
 
      By:   /s/ J. Michael Anderson
 
           
 
      Name:   J. Michael Anderson
 
      Title:   Senior Vice President
 
                UCI MLP LP LLC
 
                By:   /s/ Pamela A. Jasinski               Name:   Pamela A.
Jasinski
    Title:   Manager
 
                EXTERRAN ENERGY SOLUTIONS, L.P.,
 
                By:   HANOVER COMPRESSION
GENERAL HOLDINGS LLC
 
           
 
      By:   /s/ Brian A. Matusek
 
           
 
      Name:   Brian A. Matusek
 
      Title:   President and Manager

Signature Page — US Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to as
of the date hereof by:

              US ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL
ASSOCIATION    
 
           
 
  By:
Name:
Title:   By: /s/ Todd Schanzlin
 
Todd Schanzlin
Vice President    

Signature Page — US Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Annex I
ASSUMPTION AGREEMENT
          This ASSUMPTION AGREEMENT, dated as of [     ], 200[  ], made by [    
], a [     ] (the “Additional Guarantor”), in favor of Wachovia Bank, National
Association, as administrative agent (in such capacity, the “US Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) from time
to time parties to the Credit Agreement (defined below) and, in the case of any
Guaranteed Hedging Agreement or any Guaranteed Treasury Management Agreement
referred to in the Guaranty Agreement (defined below), any Lender Affiliate (as
defined in the Credit Agreement). All capitalized terms not defined herein shall
have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
          WHEREAS, Exterran Holdings, Inc., a Delaware corporation (the “US
Borrower”) and Exterran Canada, Limited Partnership, a Nova Scotia limited
partnership (the “Canadian Borrower” and together with the US Borrower, the
“Borrowers”), the Administrative Agents, the Lenders and the other Agents party
thereto have entered into a Senior Secured Credit Agreement dated August 20,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, certain Affiliates
(other than the Additional Guarantor) of the Borrowers (each a “Guarantor”) have
entered into the US Guaranty Agreement, dated as of August 20, 2007 (as amended,
supplemented or otherwise modified from time to time, the “US Guaranty
Agreement”) in favor of the US Administrative Agent for the ratable benefit of
the Guaranteed Creditors;
          WHEREAS, the Credit Agreement requires the Additional Guarantor to
become a party to the Guaranty Agreement; and
          WHEREAS, the Additional Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guaranty Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guaranty Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 7.12 of the Guaranty
Agreement, hereby becomes a party to the Guaranty Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 1 to the Guaranty Agreement. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties as they
relate to such Guarantor or to the Loan Documents to which such Guarantor is a
party contained in Article III of the Guaranty

Annex 1-1



--------------------------------------------------------------------------------



 



Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of such date, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.
          2. Governing Law. This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

                  [ADDITIONAL GUARANTOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Annex 1-2



--------------------------------------------------------------------------------



 



Annex 1-A
NOTICE ADDRESS OF ADDITIONAL GUARANTOR

Annex 1-3



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF GUARANTORS
If to Exterran, Inc., EI Leasing LLC, UCI MLP LP LLC or Exterran Energy
Solutions, L.P.:
4444 Brittmoore Road
Houston, Texas 77041
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
With a copy to:
4444 Brittmoore Road
Houston, Texas 77041
Attention: General Counsel
Telecopier No.: 713-335-7867
and
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana
Houston, Texas 77002
Attention: Steve Krebs
Telecopier No.: 713-229-7767

Schedule 1 - 1